Appeal from a decree of the Surrogate’s Court of Queens County admitting a will and codicil to probate upon a directed verdict. Decree, in so far as appealed from, affirmed, with costs to respondent Balser payable out of the estate. No opinion. Hagarty, Carswell, Johnston and Adel, JJ., concur; Lazansky. P. J.. dissents and votes to reverse and to deny probate to the will and codicil, with the following memorandum: The proof shows that the will and codicil were not published to McLellan, whose name is appended as a witness thereto.